Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claims 1, and 13.  The “control circuitry” “power conversion circuitry” recited in claims 1, and 13 are interpreted control system  (see paragraph 39 publication of the application).  furthermore, Applicant has appeared to invoke 35 U.S.C. 112(f) in claims 6 and 13.  The “communication circuitry” recited in claims 6, and 13 are interpreted cable  (see paragraph 36 publication of the application).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beistle et al (2019/0240764) in views of Albrecht et al (2018/0117702).
For claim 1, Beistle teaches a welding-type power supply (fig.1) (abstract, lines 1-3) comprising: control circuitry (36 as shown in fig.1) configured to: detect (detect thru element 25 as shown in fig.1) a welding process based on one or more received welding parameters (par.05, lines 3-6); automatically set an output polarity of the welding-type power to a first polarity based on the detected welding process (par.26, lines 1-6) and control circuitry (36 as shown in fig.1) to output the welding-type power having a second polarity in response to the command (based on the adjustment or correction of polarity (par.26, lines 1-8 and par.27, lines 1-8).
Beistle fails to teach power conversion circuitry configured to output welding-type power, receive an override command; and control circuitry configured to control the power conversion circuitry to output the welding-type power.
Albrecht teaches, similar welding controller, power conversion circuitry (36 as shown in fig.1) configured to output welding-type power (60 as shown in fig.1)(par.20, lines 3-5), receive an override command (par.21, lines 5-8); and control circuitry (40 as shown in fig.1) configured to control the power conversion circuitry (36 as shown in fig.1) to output the welding-type power (60 as shown in fig.1) (par.20, lines 1-10).  It would have been obvious to one ordinary skill in the art before the effective filling date to modify the control system of Beistle to include an override command as taught and suggested by Albrecht in order to produce the weld procedure that is to be implemented on the weld joint and the determined weld procedure is performed on the weld joint by the robotic welding device and/or the welding operator (Albrecht, par,28).
For claim 2, Beistle further teaches a user interface (44 as shown in fig.1), wherein the one or more received welding parameters are received via the user interface (44 as shown in fig.1) (par.27, lines 1-8).
 	For claim 3, Beistle further teaches a user interface (45 as shown in fig.1), and wherein the command is received via the user interface (45 as shown in fig.1) (par.31, lines 3-10).
 	Beistle fails to teach the override command.
Albrecht further teaches (par.21, lines 5-8). It would have been obvious to one ordinary skill in the art before the effective filling date to modify the control system of Beistle to include an override command as taught and suggested by Albrecht in order to produce the weld procedure that is to be implemented on the weld joint and the determined weld procedure is performed on the weld joint by the robotic welding device and/or the welding operator (Albrecht, par,28).
For claim 4, Beistle further teaches a user interface (44 as shown in fig.1), wherein the user interface displays the set output polarity (par.27, lines 1-10).
 	For claim 5, Beistle further teaches communications circuitry (52 as shown in fig.2), wherein the control circuitry (36 as shown in fig.1 and 2) is configured to receive, via the communications circuitry (52 as shown in fig.2), a first signal from a remote welding device (24 as shown in fig.1 and 2) indicating the output polarity of the welding operation detected by the remote welding device (56 as shown in fig.2), and wherein the control circuitry (36 as shown in fig.1 and 2) is configured to automatically set the output polarity to the first polarity based on the first signal (par.26, lines 1-5 and par.30, lines 1-10).
 	For claim 6, Beistle further teaches communications circuitry (52 as shown in fig.2), wherein the control circuitry (36 as shown in fig.2) receives the command from a remote welding device (24 as shown in fig.2) via the communications circuitry (52 as shown in fig.2) (par.30, lines 1-10).
 	Beistle fails to teach the override command.
Albrecht further teaches (par.21, lines 5-8). It would have been obvious to one ordinary skill in the art before the effective filling date to modify the control system of Beistle to include an override command as taught and suggested by Albrecht in order to produce the weld procedure that is to be implemented on the weld joint and the determined weld procedure is performed on the weld joint by the robotic welding device and/or the welding operator (Albrecht, par,28).
 	For claim 7, Beistle further teaches wherein the communications circuitry (52 as shown in fig.2) is configured to communicate with the remote welding device (24 as shown in fig.2) via weld cable communications (52 as shown in fig.2).
 	For claim 8, Beistle further teaches wherein the communications circuitry (52 as shown in fig.2) is configured to communicate with the remote welding device (24 as shown in fig.2) via a wired connection (par.28, lines 6-9).
 	For claim 9, Beistle further teaches wherein the communications circuitry (52 as shown in fig.2) is configured to communicate with the remote welding device (24 as shown in fig.2) via a wireless connection (48 and 50 as shown in fig.2)(par.28, lines 3-6).
 	For claim 10, Beistle further teaches wherein the one or more welding parameters comprises a selected welding mode (the detection based on what type of process is connect or running)(par.41,lines 1-5).
 	For claim 11, Beistle further teaches wherein the selected welding mode is one of gas metal arc welding (GMAW), flux cored arc welding (FCAW), shielded metal arc welding (SMAW), gas tungsten arc welding (GTAW), carbon arc cutting, or carbon arc gouging (par.41,lines 1-5).
 	For claim 12, Beistle further teaches wherein the control circuitry (36 as shown in fig.2) is configured to detect the selected welding mode based on a detection of a welding torch type (based on detection connection of either stick or TIG or GMAG will determine type of process is running) (par.24, lines 3-7 and par.41, lines 1-5).
 	For claim 13, Beistle teaches a remote welding device (24 as shown in fig.2) communicatively (52 as shown in fig.2) coupled to a welding-type power supply (16 as shown in fig.2)  via a weld cable (20 and 52 as shown in fig.2), the remote welding device (24 as shown in fig.2) comprising: a user interface (45 as shown in fig.2); communications circuitry (52 as shown in fig.2); and control circuitry (56 as shown in fig.2) configured to: detect a welding process based on a received welding parameter (par.30, lines 4-6); output, via the user interface (45 as shown in fig.2), an indication of a polarity of welding-type power output by the welding-type power supply (16 as shown in fig.2)(par.30, lines 3-10); receive, via the user interface (45 as shown in fig.2), an command; and transmit, via the communications circuitry (52 as shown in fig.2), the command to the welding- type power supply (16 as shown in fig.2), wherein the command commands the welding-type power supply to output a polarity different than the first polarity selection (par.29, lines 1-6 and par.31, lines 3-15)(the operator will intervene to adjust the polarity of the welding system instead of automatically adjusting).
 	Beistle fails to teach the override command.
Albrecht further teaches (par.21, lines 5-8). It would have been obvious to one ordinary skill in the art before the effective filling date to modify the control system of Beistle to include an override command as taught and suggested by Albrecht in order to produce the weld procedure that is to be implemented on the weld joint and the determined weld procedure is performed on the weld joint by the robotic welding device and/or the welding operator (Albrecht, par,28).
 	For claim 14, Beistle further teaches wherein the communications circuitry (52 as shown in fig.2) is configured to communicate with the power supply (16 as shown in fig.2) via a wireless connection (48 and 50 as shown in fig.2)(par.28, lines 3-9).
 	For claim 15, Beistle further teaches wherein the communications circuitry is configured to communicate with the power supply via weld cable communications (par.28, lines 3-9).
 	For claim 16, Beistle further teaches wherein the communications circuitry is configured to communicate with the power supply via a wired connection (par.28, lines 6-9).
 	For claim 19, Beistle further teaches wherein the one or more welding parameters comprises a selected welding mode (the detection based on what type of process is connect or running)(par.41,lines 1-5).
 	For claim 20, Beistle further teaches wherein the selected welding mode is one of gas metal arc welding (GMAW), flux cored arc welding (FCAW), shielded metal arc welding (SMAW), gas tungsten arc welding (GTAW), carbon arc cutting, or carbon arc gouging (the detection based on what type of process is connect or running)(par.41,lines 1-5).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beistle et al (2019/0240764) in views of Albrecht et al (2018/0117702) as applied to claims above, and further in view of Rappl et al (2011/0049116).
For claim 17, Beistle, as modified by Albrecht, teaches all the limitation as previsouly set forth except for wherein the remote welding device is a wire feeder.
Rappl teaches, similar welding system, wherein the remote welding device is a wire feeder (42 as shown in fig.1) (par.26). It would have been obvious to one ordinary skill in the art before the effective filling date to modify the remote welding device of Beistle to include a wire feeder as taught and suggested by Albrecht in order o lock out redundant controls on the welding power supply when controls on the pendant are enabled, and able to reverse a polarity output at outlets located on a user interface (Rappl, par,17).

For claim 18, Beistle, as modified by Albrecht, teaches all the limitation as previsouly set forth except for wherein the remote welding device is a welding pendant.
Rappl teaches, similar welding system, wherein the remote welding device is a welding pendant (42 as shown in fig.1) (par.26). It would have been obvious to one ordinary skill in the art before the effective filling date to modify the remote welding device of Beistle to include welding pendant as taught and suggested by Albrecht in order o lock out redundant controls on the welding power supply when controls on the pendant are enabled, and able to reverse a polarity output at outlets located on a user interface (Rappl, par,17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761